Exhibit 21.1 List of Subsidiaries of Omega Navigation Enterprises Inc. Name of Subsidiary Country of Incorporation Primary Standard Industrial Classification Code No. Abilene Navigation Inc. Marshall Islands 4412 Beaumont Navigation Inc. Marshall Islands 4412 Carrolton Navigation Inc. Marshall Islands 4412 Decatur Navigation Inc. Marshall Islands 4412 Elgin Navigation Inc. Marshall Islands 4412 Fulton Navigation Inc. Marshall Islands 4412 Galveston Navigation Inc. Marshall Islands 4412 Hamilton Navigation Inc. Marshall Islands 4412 Orange Navigation Inc. Marshall Islands 4412 Baytown Navigation Inc. Marshall Islands 4412 Tyler Navigation Inc. Marshall Islands 4412 Pasedena Navigation Inc. Marshall Islands 4412 Sunray Navigation Inc. Marshall Islands 4412 Nederland Navigation Inc. Marshall Islands 4412 Lakeview Navigation Inc. Marshall Islands 4412 Omega Management Inc. Marshall Islands Omega Navigation (USA) LLC Delaware, USA
